DETAILED ACTION
This action is in response to the Amendment dated 27 January 2021. Claims 24, 27-32 and 35-40 are amended. Claims 25-26 and 33-34 are cancelled. Claims 41-42 have been added. Claims 24, 27-32 and 35-42 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the objection to claim 32 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 27-28, 31-32, 35-36, 38 and 40 are rejected under 35 U.S.C. 103PARK et al. (WO2012108668A2) in view of NURMI (US20100011291A1) and further view of ANTTILA et al. (US20120005602A1).
As to claim 24, PARK teaches a method of providing at least one user interface on a flexible display of an electronic device (PARK: par 191, the connection part may be a hinge, a flexible connection part, or a part of a flexible touch screen. As another embodiment, the touch screen display may be configured as a flexible touch screen that can be bent or folded at least once or more. The touch screen display displays one or more work screens related to one or more applications under the control of a controller), displaying the method comprising: displaying first information on a first region of the flexible display and second information on a second region of the flexible display, the first information being associated with a first application and the second information being associated with a second application (PARK: Figs. 17A to 17K, e.g. fig. 17A, par. 0392, the first touch screen 12 displays a first application 702, and the second touch screen 14 displays a second application 704. The first and second applications 702 and 704 may be any of the home screen, the application menu, the basic application, the application installed by the user); while displaying the first information and the second information on the flexible display (PARK: Fig. 17A, par. 0392, the first touch screen 12 displays the first application 702, and the second touch screen 14 displays the second application 704); based on the identifying that the electronic device is folded and released (PARK: Fig. 17B, par. 0393, the folding back command 700 is detected when the first and second panels 2 and 4 including the first and second touch screens 12 and 14 are slightly folded outward and then unfolded back), displaying third information on the flexible display displaying the first information and the second information (PARK: Figs. 17A-17K, par. 0394, e.g. fig. 17C, in response to the folding back command 700, the portable device is a predetermined area of the first and/or second touch screens 12 and 14, as an example, on the right side of the second touch screen 14. The clipboard 710 is displayed).
PARK does not teach identifying whether the electronic device is folded and released, the third information comprising a first plurality of objects application icons corresponding to a first plurality of applications, respectively, established in the electronic device; and based on a first touch input on a first 
In similar field of endeavor, NURMI teaches identifying whether the electronic device is folded and released (NURMI: par 0142, a release event is triggered as the mobile phone 400 is released after having been bent).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK method to include the teachings of NURMI for identifying whether the electronic device is folded and released. Such a person would have been motivated to make this combination as a user interface and a device incorporating such user interface having a flexible screen capable of being small and mobile while still allowing several user actions to be taken is desirable (NURMI, par. 0012).
PARK and NURMI do not teach the third information comprising a first plurality of objects application icons corresponding to a first plurality of applications, respectively, established in the electronic device; and based on a first touch input on a first application icon of the first plurality of application icons, displaying fourth information on the first region of the flexible display, the first application icon and the fourth information being associated with a third application of the first plurality of applications, wherein the third information is displayed as being overlaid with the first information disposed on the first region or the second information on the second region, wherein a side of the third information is adjacent to a boundary between the first region and the second region, and wherein the first plurality of application icons are adjacent to the boundary.
In similar field of endeavor, ANTTILA teaches the third information comprising a first plurality of objects application icons corresponding to a first plurality of applications, respectively, established in the electronic device (ANTTILA: Figs. 6-9, par. 0055, e.g. fig. 6B, a task selection interface 608 is displayed in the second display 604. The task selection interface 608 may display several selectable task indications); and based on a first touch input on a first application icon of the first plurality of application icons, displaying fourth information on the first region of the flexible display, the first application icon and the fourth information being associated with a third application of the first plurality of applications (ANTTILA: Fig. 6D, par. 0055, In response to selection of the task indication 610, the interface control circuitry 118 may cause the corresponding task 612 to be displayed on the second display 604), wherein the third information is displayed as being overlaid with the first information disposed on the first region or the second information on the second region (ANTTILA: Figs. 6-9, e.g. fig. 7, par. 0056, FIG. 7 illustrates an example wherein the task selection interface is displayed in the first display 602 rather than the second display 604), wherein a side of the third information is adjacent to a boundary between the first region and the second region, and wherein the first plurality of application icons are adjacent to the boundary (ANTTILA: Figs. 6B, 8B and 9A, e.g. fig. 9A, pars. 0062, a first display 902 and second display 904 are illustrated. A task selection interface 906 is displayed on the second display 904).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK and NURMI method to include the teachings of ANTTILA wherein the third information comprising a first plurality of objects application icons corresponding to a first plurality of applications, respectively, established in the electronic device; and based on a first touch input on a first application icon of the first plurality of application icons, displaying fourth information on the first region of the flexible display, the first application icon and the fourth information being associated with a third application of the first plurality of applications, wherein the third information is displayed as being overlaid with the first information disposed on the first region or 

As to claim 27, PARK, NURMI and ANTTILA teach the limitations of claim 24. ANTTILA further teaches wherein the first touch input comprises an input dragging the first application icon to the first region (ANTTILA: Fig. 8C, par. 0059, the user drags the task indication 812 in the direction of the first display 802, such as by dragging the task indication 812 to the edge of the second display 804 or over the edge of the second display 804). 

As to claim 28, PARK, NURMI and ANTTILA teach the limitations of claim 24. PARK further teaches in response to identifying that the electronic device is folded and released while the third information is displayed, removing the displaying of the third information (PARK: Figs. 17A-17C, pars. 393-396, e.g. par. 393, the folding back command 700 is detected when the first and second panels 2 and 4 provided with the first and second touchscreens 12 and 14 are slightly folded outward and then unfolded again; and par. 396, if the folding back command is input again while the clipboard 710 is being displayed, the second touch screen 14 may remove the clipboard 710. Then, the original second application 704 is displayed again on the second touch screen 14). 


As to claim 31, PARK, NURMI and ANTTILA teach the limitations of claim 24. PARK further teaches while displaying the third information, identifying a second touch input travelling in a first direction parallel to the boundary; and displaying fifth information on the first region according to the second touch input, wherein the fifth information comprises a second plurality of application icons corresponding to a second plurality of applications, respectively, established in the electronic device, the second plurality of application icons are being different from the first plurality of application icons included in the third information, and wherein the method further comprises removing the displaying of the third information while displaying the fifth information (PARK: Figs. 11C-11D and 13F-13G,  pars. 310 and 344-346, e.g. par. 310, when a touch gesture 432 in a predetermined direction on the second regions 412a, for example, a flick up/down or a touch drag up/down is detected, the portable device proceeds to FIG. 11D. do. Referring to FIG. 11D, in response to a touch gesture 432, the portable device displays reduced areas of applications designated as the pocket mode home screen while scrolling in the upper or lower direction (412b)).

As to claim 32, PARK, NURMI and ANTTILA teach an electronic device as described claim 24. Moreover, claim 38 discloses substantially the same limitations as claim 24. Therefore, it is rejected with the same rationale as claim 24.

As to claim 35, PARK, NURMI and ANTTILA teach the limitations of claim 32. PARK further teaches wherein the first touch input comprises an input dragging the first application icon to the first region (ANTTILA: Fig. 8C, par. 0059, the user drags the task indication 812 in the direction of the first display 802, such as by dragging the task indication 812 to the edge of the second display 804 or over the edge of the second display 804).

As to claim 36, The electronic device of claim 32, wherein the at least one processor is further configured to, in response to identifying that the electronic device is folded and released while the third information is displayed, control the flexible display to remove the displaying of the third information (PARK: Figs. 17A-17C, pars. 393-396, e.g. par. 393, the folding back command 700 is detected when the first and second panels 2 and 4 provided with the first and second touchscreens 12 and 14 are slightly folded outward and then unfolded again; and par. 396, if the folding back command is input again while the clipboard 710 is being displayed, the second touch screen 14 may remove the clipboard 710. Then, the original second application 704 is displayed again on the second touch screen 14). 

As to claim 38, PARK, NURMI and ANTTILA teach the limitations of claim 24. Moreover, claim 38 discloses substantially the same limitations as claim 24. Therefore, it is rejected with the same rationale as claim 24.

As to claim 40, PARK, NURMI and ANTTILA teach the limitations of claim 32. PARK further teaches while displaying the third information, identify a second touch input travelling in a first direction parallel to the boundary, and control the flexible display to display fifth information on the first region according to the second touch input, wherein the fifth information comprises a second plurality of application icons corresponding to a second plurality of applications, respectively, established in the electronic device, the second plurality of application icons being different from the first plurality of application icons included in the third information, and wherein the at least one processor is further configured to, while displaying the fifth information, control the flexible display to remove the third information from the flexible display (PARK: Figs. 11C-11D and 13F-13G,  pars. 310 and 344-346, e.g. par. 310, when a touch gesture 432 in a predetermined direction on the second regions 412a, for example, a flick up/down or a touch drag up/down is detected, the portable device proceeds to FIG. 11D. do. Referring to FIG. 11D, in response to a touch gesture 432, the portable device displays reduced areas of applications designated as the pocket mode home screen while scrolling in the upper or lower direction (412b)).

Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (WO2012108668A2) in view of NURMI (US20100011291A1) and further view of ANTTILA et al. (US20120005602A1) and further view of KIM (US20080119237A1).

As to claim 29, PARK, NURMI and ANTTILA teach the limitations of claim 24. PARK, NURMI and ANTTILA do not teach identifying a second touch input which travels toward a region outside of a predetermined region including the boundary from the predetermined region while the first information and the second information is displayed; changing a location of the boundary according to the second touch input; and displaying the first information on the first region and the second information on the second region according to the changed location of the boundary.
In similar field of endeavor, KIM teaches identifying a second touch input which travels toward a region outside of a predetermined region including the boundary from the predetermined region while the first information and the second information is displayed; changing a location of the boundary according to the second touch input; and displaying the first information on the first region and the second information on the second region according to the changed location of the bo/SHERIEF BADAWI/                                                                                                                                                                                                        undary (KIM: Fig. 10, par. 0110, When a drag input is detected at a boundary between the information display region 310 and the user interface display region 320, the controller 180 may adjust (i.e., extend or contract) the user interface display region 320 to match the size of a region dragged from the boundary. In this case, the controller 180 re-adjusts the size of the information display region 310 or displays the extended overlap portion in a semi-transparent (or translucent, transparent, etc.) manner, according to the change in the user interface display region 320. The controller 180 then provides control to suitably re-adjust the positions of size of the control keys displayed on the user interface display region 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK, NURMI and ANTTILA method to include the teachings of KIM for identifying a second touch input which travels toward a region outside of a predetermined region including the boundary from the predetermined region while the first information and the second information is displayed; changing a location of the boundary according to the second touch input; and displaying the first information on the first region and the second information on the second region according to the changed location of the boundary. Such a person would have been motivated to make this combination as in order to implement complex functions, hardware and/or software implementations are being developed. For example, a user interface that allows the user to search for and select various functions is provided. There have been efforts to develop a more convenient and easier to use interface, but further improvements are needed (KIM, par. 0005).

As to claim 37, PARK, NURMI and ANTTILA teach the limitations of claim 32. PARK, NURMI and ANTTILA do not teach while the first information and the second information are displayed, identify a second touch input; travelling toward a region from a predetermined region, the region being outside of a-the predetermined region and the boundary, change a location of the boundary according to the second touch input, and control the flexible display to display the first information on the first region and the second information on the second region according to the changed location of the boundary.
In similar field of endeavor, KIM teaches while the first information and the second information are displayed, identify a second touch input; travelling toward a region from a predetermined region, the region being outside of a-the predetermined region and the boundary, change a location of the boundary according to the second touch input, and control the flexible display to display the first KIM: Fig. 10, par. 0110, When a drag input is detected at a boundary between the information display region 310 and the user interface display region 320, the controller 180 may adjust (i.e., extend or contract) the user interface display region 320 to match the size of a region dragged from the boundary. In this case, the controller 180 re-adjusts the size of the information display region 310 or displays the extended overlap portion in a semi-transparent (or translucent, transparent, etc.) manner, according to the change in the user interface display region 320. The controller 180 then provides control to suitably re-adjust the positions of size of the control keys displayed on the user interface display region 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK, NURMI and ANTTILA method to include the teachings of KIM while the first information and the second information are displayed, identify a second touch input; travelling toward a region from a predetermined region, the region being outside of a-the predetermined region and the boundary, change a location of the boundary according to the second touch input, and control the flexible display to display the first information on the first region and the second information on the second region according to the changed location of the boundary. Such a person would have been motivated to make this combination as in order to implement complex functions, hardware and/or software implementations are being developed. For example, a user interface that allows the user to search for and select various functions is provided. There have been efforts to develop a more convenient and easier to use interface, but further improvements are needed (KIM, par. 0005).

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (WO2012108668A2) in view of NURMI (US20100011291A1) and further view of ANTTILA et al. (US20120005602A1) and further view of PARK et al. (US20130321264A1) [hereafter PARK2].

As to claim 30, PARK, NURMI and ANTTILA teach the limitations of claim 24. PARK, NURMI and ANTTILA do not teach identifying whether the electronic device is asymmetrically folded; and based on the identifying that the electronic device is asymmetrically folded, displaying fifth information on a part of a first surface that is not covered by a second surface, the first surface and the second surface of the electronic device facing each other with respect to an asymmetrically folded boundary.
In similar field of endeavor, PARK2 teaches identifying whether the electronic device is asymmetrically folded; and based on the identifying that the electronic device is asymmetrically folded, displaying fifth information on a part of a first surface that is not covered by a second surface, wherein the first surface and the second surface of the electronic device face each other with respect to an asymmetrically folded boundary (PARK2: Figs. 3-10B, pars. 0113-0186, e.g. fig. 4B, par. 0119, When the flexible display unit 151 is displaying first screen information 210 (as illustrated in FIG. 4A) and a flexure is sensed such that the flexible display unit 151 is divided into a first region 310 and a second region, 320, the controller may change a display size of the first screen information 210 such that the first screen information 210 is still displayed in the reduced region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK, NURMI and ANTTILA method to include the teachings of PARK2 identifying whether the electronic device is asymmetrically folded; and based on the identifying that the electronic device is asymmetrically folded, displaying fifth information on a part of a first surface that is not covered by a second surface, wherein the first surface and the second surface of the electronic device face each other with respect to an asymmetrically folded boundary. Such a person 

As to claim 39, PARK, NURMI and ANTTILA teach the limitations of claim 32. PARK and NURMI do not teach identifying wherein the at least one processor is further configured to: identify whether the electronic device is asymmetrically folded, and based on the identifying that the electronic device is asymmetrically folded, control the flexible display to display fifth information on a part of a first surface that is not covered by a second surface, wherein the first surface and the second surface of the electronic device face each other with respect to an asymmetrically folded boundary.
In similar field of endeavor, PARK2 teaches identifying wherein the at least one processor is further configured to: identify whether the electronic device is asymmetrically folded, and based on the identifying that the electronic device is asymmetrically folded, control the flexible display to display fifth information on a part of a first surface that is not covered by a second surface, wherein the first surface and the second surface of the electronic device face each other with respect to an asymmetrically folded boundary (PARK2: Figs. 3-10B, pars. 0113-0186, e.g. fig. 4B, par. 0119, When the flexible display unit 151 is displaying first screen information 210 (as illustrated in FIG. 4A) and a flexure is sensed such that the flexible display unit 151 is divided into a first region 310 and a second region, 320, the controller may change a display size of the first screen information 210 such that the first screen information 210 is still displayed in the reduced region
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK, NURMI and ANTTILA method to include the teachings of PARK2 identifying wherein the at least one processor is further configured to: identify whether the electronic device is asymmetrically folded, and based on the identifying that the electronic device is asymmetrically folded, control the flexible display to display fifth information on a part of a first surface that is not covered by a second surface, wherein the first surface and the second surface of the electronic device face each other with respect to an asymmetrically folded boundary. Such a person would have been motivated to make this combination as in general, terminals have evolved into various types of designs, and accordingly, flexible displays are widely used due to their light and unbreakable characteristics. The flexible displays may create a new user interface area for which their application has been restricted or unattained with existing glass substrate based displays. Furthermore, as the flexible displays are widely used, it may be also required to provide a user friendly user interface based on the characteristics of the flexible displays (PARK2, par. 0007).

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (WO2012108668A2) in view of NURMI (US20100011291A1) and further view of ANTTILA et al. (US20120005602A1) and further view of SHUTTLEWORTH et al. (US20140189577A1).

As to claim 41, PARK, NURMI and ANTTILA teach the limitations of claim 24. PARK, NURMI and ANTTILA do not teach wherein the first plurality of applications comprises applications included in an application history bar or applications included in a toolset bar.
In similar field of endeavor, SHUTTLEWORTH teaches wherein the first plurality of applications comprises applications included in an application history bar or applications included in a toolset bar (SHUTTLEWORTH: Figs. 28-29, par. 0383, there is provided a Launcher bar for a smartphone. It may be possible to go back between apps. To start a favourite application, a user may choose an application from the launcher bar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK, NURMI and ANTTILA method to include the teachings of SHUTTLEWORTH wherein the first plurality of applications comprises applications included in an application history bar or applications included in a toolset bar. Such a person would have been motivated to make this combination as in general, terminals have evolved into various types of designs, and accordingly, flexible displays are widely used due to their light and unbreakable characteristics. The flexible displays may create a new user interface area for which their application has been restricted or unattained with existing glass substrate based displays. Furthermore, as the flexible displays are widely used, it may be also required to provide a user friendly user interface based on the characteristics of the flexible displays (SHUTTLEWORTH, par. 0007).

As to claim 42, PARK, NURMI, ANTTILA and SHUTTLEWORTH teach the limitations of claim 41. SHUTTLEWORTH further teaches based on a direction of an input contained within a user interface displaying the third information, switching the displaying of the first plurality of applications between the applications included in the application history bar and the applications included in the toolset bar (SHUTTLEWORTH: par. 0102, Start is initiated with a swipe right from the left edge; this brings across the launcher. Conversely, a swipe from the right edge brings up previously opened apps, so acts as a ‘back’ function. Further swipes left from the right edge scroll the user back through all previously used apps, in the order in which they were last used) [The swipes originate from edges and are in opposite direction, but they are not distinctly inside the third information. However, the reference cites that using opposite direction swipes for ‘switch to the next app’ and ‘switch back to the previous app’ provides a usability benefit: people quickly learn the behavior as it feels natural (e.g. see par. 0022). Thus, for a person .

Response to Arguments
Applicant argues that ["Therefore, the applied references fail to disclose or render obvious the above-identified claim features recited in independent claims 24 and 32. As such, the rejections of independent claims 1 and 9 under 35 U.S.C. § 103 are improper” (page 14)].
The argument described above, with respect to the newly added claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20120036471A1
2011-08-04
Tool bars along lateral edges of a mobile computing device display
US20140310283A1
2012-10-02
Combined activities history on a device
US20140189608A1
2013-12-23
User interface for a computing device
US20140189577A1
2013-12-23
User interface for a computing device
US20140189608A1
2013-12-23
User interface for a computing device
US20140189607A1
2013-12-23
User interface for a computing device
US20140189575A1
2013-12-23
User interface for a computing device	
US20140189606A1
2013-12-23
User interface for a computing device
US20130073999A1
2012-09-15
Tool bars along lateral edges of a mobile computing device display

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        /SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174